Filed 1/26/21 In re I.S. CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



In re I.S., a Person Coming Under
the Juvenile Court Law.
                                                                       D077949
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,                                                                (Super. Ct. No. J518904)

          Plaintiff and Respondent,

          v.

L.S.,

          Defendant and Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
          Marissa Coffey, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Thomas E. Montgomery, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa M. Maldonado, Senior Deputy County Counsel, for
Plaintiff and Respondent.
                                        I
                               INTRODUCTION
      In this juvenile dependency proceeding, L.S. (Mother) appeals a
dispositional order removing her autistic child I.S. (Child) from her custody
and mandating supervised visitation in place of unsupervised visitation. The
juvenile court entered the challenged order after sustaining allegations that
Mother subjected Child to serious physical harm resulting in numerous
bruises on his upper legs.
      Mother contends substantial evidence did not support the juvenile
court’s finding that there is or would be a substantial danger to Child’s
physical health, safety, protection, or physical or emotional well-being if he
were returned to Mother’s home, as well as the court’s finding that there
were no reasonable means by which Child’s physical health could be
protected without removing him from Mother’s custody. Further, she claims
the court abused its discretion in denying her unsupervised visitation.
      We affirm the dispositional order.
                                       II
                               BACKGROUND
                                       A
      Mother is developmentally disabled and has a history of contacts with
the San Diego County Health and Human Services Agency (the Agency).
      In 2014, shortly after Mother gave birth to Child, the Agency filed a
dependency petition out of concern that Mother’s developmental disability
rendered her incapable of providing regular care for Child. Mother reunified
with Child after completing the service components of her case plan.
      In 2018, the Agency filed a second dependency petition alleging Mother
lacked adequate supervision skills resulting in unexplained lacerations on


                                       2
Child’s body. Child was returned to Mother’s custody at the disposition
hearing and jurisdiction was terminated.
      Shortly after jurisdiction was terminated in the second dependency
proceeding, the Agency received reports that Mother slapped, hit, shoved, and
yelled at Child on various occasions. During the investigation into these
reports, Child admitted Mother hit him. Mother denied she abused Child,
but admitted she screamed loudly at him.
                                           B
      On January 31, 2020, Child—who was five years old at the time—
reported to his teacher that Mother struck him with a rope. Child exhibited
straight and curved bruising on his upper legs. A child abuse expert
examined Child, concluded the bruising was “definite evidence of physical
abuse,” and opined that returning Child to an unchanged environment put
him at risk for further and potentially more serious injury.
      Child was taken into protective custody at Polinsky Children’s Center
(Polinsky) where he disclosed that Mother hit him with her hand and a rope
that was later determined to be a vacuum cleaner cord. Child stated he did
not disclose the abuse earlier because he “pinky promised” and he “didn’t
want to go to foster care again.” Mother denied the allegations of abuse.
      On February 4, 2020, the Agency filed the dependency petition giving
rise to this proceeding. The petition alleged Child suffered, or there was a
substantial risk Child would suffer, serious physical harm inflicted by Mother

(Welf. & Inst. Code, § 300, subd. (a)).1
      On February 5, 2020, the Agency filed a detention report detailing
Mother’s prior child welfare history and the witness statements that resulted


1     Further statutory references are to the Welfare and Institutions Code
unless otherwise noted.
                                           3
in the filing of the dependency petition. Attached to the detention report
were a physician’s report from the child abuse expert who examined Child,
photographs of Child’s injuries, and Child’s medical records.
      At the detention hearing, the juvenile court found a prima facie
showing was made that Child was a person described by section 300,
subdivision (a). It ordered that Child remain detained at Polinsky, an
adjunct, or an approved foster home. It ordered supervised visitation and
voluntary services to effectuate reunification. Further, it scheduled a
jurisdiction and disposition hearing for March 4, 2020.
      Prior to the detention hearing, Mother received independent living

services, worked with someone at the San Diego Regional Center,2 and was
scheduled to attend individual therapy sessions. After the detention hearing,
the Agency referred Mother to a child abuse group and parenting education
courses. The Agency also requested a Compass Card to assist Mother with
her transportation needs.
      On March 4, 2020, the Agency filed a jurisdiction and disposition
report. The report summarized the Agency’s service referrals and a recent
interview between the social worker and Mother. During the interview,
Mother stated she was employed, did not abuse substances, and received
weekly individual therapy. However, she continued to deny the allegations of
abuse. According to the report, Mother believed Child was confused, someone
had planted stories in Child’s head, and Child said “a lot of things to get
attention.” The report expressed concern for Child’s safety in Mother’s home



2      Regional Centers “are community-based nonprofit agencies funded and
regulated by the state to serve developmentally disabled persons pursuant to
the Lanterman Developmental Disabilities Services (‘LDDS’) Act (§ 4620, et
seq.).” (People v. Cuevas (2013) 213 Cal.App.4th 94, 104, fn. 9.)
                                       4
given Child’s disclosures of abuse, Mother’s denial of abuse, and Mother’s
failure to provide a plausible explanation for the bruising sustained by Child.
      Mother set the matter for trial and a contested jurisdiction and
disposition hearing was scheduled for March 26, 2020, and later rescheduled
for September 14, 2020 due to the COVID-19 pandemic. On March 6, 2020,
Child was placed in a licensed foster home.
      On May 6, 2020, the Agency filed an addendum report with the juvenile
court. The report stated Mother was enrolled in parenting classes. It also
stated the social worker had contacted the Regional Center to inquire into
whether Mother and Child could participate together in applied behavioral
analysis (ABA) services through the Regional Center. It stated the Regional
Center was transitioning the case to a new worker and the new worker
should be contacted regarding ABA services.
      On June 25, 2020, the social worker told Mother that Child’s physician
recommended psychotropic medication for Child to address challenging
behaviors he exhibited. Mother did not agree with the recommendation and
stated, “We don’t believe in medication, we don’t need any medication for the
rest of his life…. He doesn’t need any medication, he was doing perfectly fine
until he was in foster care.” On July 15, 2020, the Agency requested and
received court approval for the psychotropic medication.
      On August 20, 2020, the court conducted a pretrial settlement
conference. During the settlement conference, Child’s counsel expressed
concerns that Child was not receiving therapy. The social worker in
attendance stated that Child currently received weekly behavioral support
and the Agency had requested therapy services for Child, but therapy
services were unavailable to him due to his autism diagnosis. She stated the
Agency also contacted the Regional Center to arrange for ABA services after


                                       5
finding out that therapy services were unavailable, but the Regional Center
was unable to provide ABA services to Child due to a recent change in Medi-
Cal insurance coverage. The social worker added that she was working on
procuring a denial letter from Regional Center to seek therapy services from

another provider.3 At or about the date of the settlement conference, Child
began to receive therapy services.
      On September 14, 2020, the Agency filed an addendum report with the
juvenile court. The report detailed the Agency’s efforts to obtain therapy
services for Child and stated that Child was currently receiving behavioral
services and therapy services. It stated Mother was compliant with her
parenting education courses. It also stated Mother was participating in
weekly visitation sessions through the Family Visitation Center; however,
Mother had missed multiple visitation sessions after reporting she was ill.
Attached to the addendum report were monthly progress letters from the
parenting education course provider, the most recent of which indicated that
Mother had completed a module on health and three out of six sessions in a
module on home safety.
      In the assessment and evaluation portion of the addendum report, the
Agency stated as follows: “During the life of this case, the mother has
continued to deny that she used any excessive or inappropriate discipline
with [Child], which is contrary to the evidence reviewed by Child Abuse
experts. Unfortunately, the mother demonstrates no insight as to the
protective issue that has brought [Child] back to the Agency’s care and the
Agency is gravely concerned for the safety of [Child] should he be returned to


3     The social worker apologized that the Agency did not file an addendum
report before the pretrial settlement conference and cited court closures and
understaffing—presumably related to the COVID-19 pandemic—as the
reason no report was filed.
                                      6
the mother’s care. [Child] has expressed several times that he is afraid of the
mother and that the mother has used excessive discipline by hitting him with
objects. This case is further complicated by the mother’s own developmental
diagnosis and the Agency believes that the mother needs further assistance
and support in learning how to parent safely.”
      At the contested jurisdiction and disposition hearing, Mother’s counsel
cross-examined the social worker primarily on the topic of the reunification
services discussed in the Agency’s reports. The court received into evidence
the February 5 detention report, the March 4 jurisdiction and disposition
report, the May 6 addendum report, and the September 14 addendum

report.4 It also received into evidence progress reports from Mother’s
parenting education class, notes from a Child and Family Team meeting, and
a report prepared by Mother’s therapist. The therapist’s report stated
Mother “denied hitting or harming [Child]” and the therapist “consider[ed]
[Mother] to be an adequately reliable informant for current purposes.”
      The court commended Mother for her engagement in services and
opined there was no question she loved Child. However, the court further
opined that Child “is a challenging child. He has some special needs, and
[Mother] has her own challenges …. [U]nfortunately when [Child]
misbehaves, [Mother] has a hard time responding appropriately, and
unfortunately she disciplines him physically and excessively.” After making
these observations, the court found jurisdiction under section 300,
subdivision (a), and declared Child a dependent. It found the Agency made
reasonable efforts to prevent or eliminate the need for Child’s removal from
Mother’s home and there was clear and convincing evidence Child should

4     The May 6 addendum report was mistakenly referred to as the
March 26 addendum report, apparently based on a typographical error in the
footer of the addendum report.
                                       7
continue to be removed from Mother’s custody. The court ordered supervised
visitation, subject to the discretion of the Agency to permit unsupervised
visitation.
                                       III
                                 DISCUSSION
                                        A
              Substantial Evidence Supported the Removal Order
      Mother contends there was insufficient evidence supporting the
juvenile court’s dispositional order removing Child from her custody. For the
reasons discussed below, we disagree.
                                        1
                                Legal Principles
      “To remove a child from parental custody, the court must make one of
five specified findings by clear and convincing evidence. (§ 361, subd. (c).)
One ground for removal is that there is a substantial risk of injury to the
child’s physical health, safety, protection or emotional well-being if he or she
were returned home, and there are no reasonable means to protect the child
[without removing the child]. (§ 361, subd. (c)(1).) ‘ “Clear and convincing”
evidence requires a finding of high probability. The evidence must be so clear
as to leave no substantial doubt. It must be sufficiently strong to command
the unhesitating assent of every reasonable mind. [Citations.]’ [Citation.]
Actual harm to a child is not necessary before a child can be removed.
‘Reasonable apprehension stands as an accepted basis for the exercise of state
power.’ ” (In re V.L. (2020) 54 Cal.App.5th 147, 154 (V.L.).)
      If the juvenile court orders the removal of a minor from the custody of a
parent, it must also “make a determination as to whether reasonable efforts




                                        8
were made to prevent or to eliminate the need for removal of the minor ….”
(§ 361, subd. (e); see In re D.P. (2020) 44 Cal.App.5th 1058, 1065 (D.P.).)
      “A juvenile court’s removal order at a disposition hearing will be
affirmed on appeal if it is supported by substantial evidence. [Citation.]
‘Evidence sufficient to support the [juvenile] court’s finding must be
reasonable in nature, credible, and of solid value; it must actually be
substantial proof of the essentials that the law requires in a particular case.
[Citation.]’ [Citation.] We consider ‘the evidence in the light most favorable
to respondent, giving respondent the benefit of every reasonable inference
and resolving all conflicts in support of the [challenged order]. [Citation.]’ ”
(V.L., supra, 54 Cal.App.5th at p. 154.) “ ‘[W]hen reviewing a finding that a
fact has been proved by clear and convincing evidence, the question before
the appellate court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it highly
probable that the fact was true.’ ” (Id. at p. 155, quoting Conservatorship of
O.B. (2020) 9 Cal.5th 989, 995–996.)
                                        2
                                   Application
      Mother challenges the order removing Child from her custody in two
respects. First, she contends the evidence did not support a finding that
there is or would be a substantial danger to Child’s physical health, safety,
protection, or physical or emotional well-being if Child were returned home.
Second, she claims substantial evidence did not support the court’s finding
that reasonable efforts were made to prevent or to eliminate the need for
Child’s removal from the home.
      As to the first argument, we conclude there was substantial evidence to
support the juvenile court’s finding, under a clear and convincing standard,


                                        9
that Child would be placed in substantial danger if he were returned to
Mother’s custody. The Agency’s allegations—which were found true and are
not challenged on appeal—were extremely serious in nature. They charged
Mother with inflicting excessive physical abuse on Child causing him to
suffer numerous bruises on his legs. Child stated on multiple occasions that
Mother inflicted these bruises on him. Further, in a report received into
evidence, a child abuse expert opined the bruising was “definite evidence of
physical abuse” and returning Child to an unchanged environment put him
at risk for further and potentially more serious injury.
      There is no indication in the record that Mother accepted responsibility
for the physical abuse. In fact, she denied harming Child and claimed his
abuse allegations were stories planted in his head by others or attention-
seeking tactics. Mother’s denial of the abuse exacerbates the likelihood that
it will recur and that Child will be placed in substantial danger if returned to
her care. (In re N.M. (2011) 197 Cal.App.4th 159, 170 [substantial evidence
supported removal order where father “was in denial regarding the reported
incidents of physical abuse”]; accord In re Gabriel K. (2012) 203 Cal.App.4th
188, 197 [“One cannot correct a problem one fails to acknowledge”].)
      Mother and Child were parties to two prior dependency cases as well,
one of which involved allegations that Child suffered physical injuries Mother
was unable to explain. And, in the months preceding this case, the Agency
received reports that Mother slapped, hit, shoved, and screamed at Child.
Mother’s prior dependency proceedings and prior child welfare referrals
further supports the juvenile court’s finding of substantial danger. (In re
G.C. (2020) 48 Cal.App.5th 257, 266 [substantial evidence supported removal
order, in part, because father had a “history of involvement with child
protective services”]; see In re Francisco D. (2014) 230 Cal.App.4th 73, 81–82


                                       10
[mother’s history of referrals and removals supported jurisdictional finding
that there was a substantial risk minor would be abused or neglected].)
      Finally, as noted in the February 5 detention report, Child is especially
“vulnerable due to his age and diagnosis of autism and … in need of
appropriate supervision and discipline.” Child’s vulnerable status
exacerbates the risk he will suffer additional harm—and more severe harm—
if subjected to further physical abuse by Mother. (See In re D.B. (2018) 26
Cal.App.5th 320, 333 [substantial evidence supported removal order, in part,
because “[c]orporal punishment presents a far greater risk of injury—and
serious injury—to a toddler than it does to an older teenager”].)
      Based on the foregoing, we conclude there was ample evidence to
support the juvenile court’s findings that Child would be in substantial
danger if he were returned home and there were no reasonable means by
which his health could be protected short of removal from Mother’s custody.
      As to Mother’s second argument, we conclude there was substantial
evidence supporting the finding that reasonable efforts were made to prevent
or eliminate the need for Child’s removal. At the outset of the dependency
proceeding, the Agency referred Mother to a parenting education course that
included, as one of its components, observations of her interactions with
Child. According to the social worker, the observation component was vital
because Mother needed to demonstrate an ability to parent safely when Child
exhibited challenging behaviors. At the time of the contested hearing,
Mother was progressing in the parent education courses but had not yet
begun the observation module.
      The Agency also provided Mother a referral to a child abuse class as a
voluntary service. On appeal, Mother faults the Agency for not including the
child abuse class in her case plan. However, as the social worker testified,


                                      11
Mother had already completed a child abuse course during a prior
dependency proceeding. According to the social worker, the Agency’s staff
psychologist believed another mandatory child abuse class would not alone
resolve the protective issues underpinning the dependency proceeding;
therefore, the Agency elected to designate the class a voluntary service and
focus primarily on facilitating hands-on services that would allow Mother to
demonstrate her ability to interact safely with Child.
      For example, the Agency pursued and committed to paying for ABA
services in which Mother and Child could both participate, despite running
into multiple barriers such as insurance coverage issues and staffing changes
at the Regional Center. It provided Mother with transportation assistance.
Further, it facilitated visitation through the Visitation Center. The Agency
undertook other reasonable efforts to prevent or eliminate the need for
Child’s removal as well by facilitating services for Child, whose challenging
behaviors sometimes resulted in Mother employing physically-abusive and
excessive disciplinary tactics. According to the social worker and the
Agency’s reports, the Agency facilitated therapeutic support and weekly, in-
home behavioral support for Child. Additionally, at the recommendation of
Child’s physician, the Agency sought and obtained court approval for Child to
receive psychotropic medication to address Child’s behavioral needs.
      Mother claims the Agency’s efforts were not reasonable because, in the
weeks prior to the contested hearing, the social worker “did not bother to go
into her office” to determine whether the Visitation Center had completed
narratives of her visitations with Child. Mother’s characterization of the
record is not a fair depiction of what transpired. At the hearing, the social
worker testified she was teleworking due to the COVID-19 pandemic and,
therefore, had not been to her office in two weeks. However, she remained in


                                       12
contact with the Visitation Center through other means and, in fact, learned
from these contacts that Mother had cancelled several visits with Child.
      Mother also claims the Agency’s efforts were not reasonable because
the social worker did not communicate frequently enough with Mother’s
therapist. However, the social worker testified she did not believe the
therapist would be helpful in assisting with reunification because the
therapist believed that Mother—who denied abusing Child—was a reliable
source of information. In any event, under the totality of the circumstances,
the mere fact that the social worker did not consult more regularly with
Mother’s therapist does not render the Agency’s efforts unreasonable.
      Based on the foregoing, we conclude that substantial evidence
supported the finding that reasonable efforts were made to prevent or
eliminate the need for Child’s removal from Mother’s home.
                                       B
       The Juvenile Court Properly Exercised its Discretion in Ordering
                           Supervised Visitation

      The juvenile court ordered supervised visitation, subject to the Agency’s
discretion to approve unsupervised visits, and ordered the Agency to make
efforts to ensure at least two in-person visits per week. Mother claims the
court erred in ordering supervised visitation in lieu of unsupervised
visitation. She claims it is “highly unlikely that [she] [would] excessively
punish [Child] during a visitation” and “[u]nsupervised visits would give [her]
the opportunity to implement the parenting techniques she learned over the
past months ….”
      Visitation must be “as frequent as possible, consistent with the well-
being of the child.” (§ 362.1, subd. (a)(1)(A).) However, “[t]he power to
regulate visits between dependent children and their parents rests with the
juvenile court and its visitation orders will not be disturbed on appeal absent
                                       13
an abuse of discretion.” (D.P., supra, 44 Cal.App.5th at p. 1070; see In re
R.R. (2010) 187 Cal.App.4th 1264, 1284 [“One of the dependency court’s
responsibilities is to define the rights of the parties to visitation by balancing
the rights of the parent with the best interests of the child.”].)
      For the same reasons Child would be in substantial danger if he were
returned to Mother’s custody, we discern no abuse of discretion in the
juvenile court’s order requiring supervision during visitation. Further, we
note that there is no reason Mother cannot apply any newly-acquired
parenting techniques during monitored visitation sessions. In fact,
monitoring may permit Mother to demonstrate to others (for example, the
social worker) that she has internalized and successfully implemented the
parenting strategies and lessons she has learned, thereby increasing the
likelihood of her reunification with Child.
                                 DISPOSITION

      The dispositional order is affirmed.5


                                                              McCONNELL, P. J.

WE CONCUR:


HUFFMAN, J.


HALLER, J.



5     Mother’s notice of appeal and the statement of appealability reference
the juvenile court’s jurisdictional findings. However, Mother makes no
reasoned arguments as to the propriety of the jurisdictional findings.
Accordingly, we deem Mother’s appeal as to the jurisdictional findings
abandoned.
                                        14